         Case 2:20-cv-00026-KGB Document 18 Filed 02/02/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

JEFFREY MANLEY                                                               PETITIONER
Reg #11460-010

v.                               Case No. 2:20-cv-00026-KGB

DEWAYNE HENDRIX,                                                             DEFENDANT
Warden, FCC Forrest City

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that

petitioner Jeffrey Manley’s claims are dismissed without prejudice.

       It is so ordered this 2nd day of February, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
